Citation Nr: 1418486	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a bilateral shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to February 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and September 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In June 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a travel board hearing at the RO.  

In September 2010, the Board remanded the claims for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to service connection for a bilateral shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's back disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.  



CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With regard to his back disability claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  A letter dated in February 2008 informed him of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  Additionally, in light of the denial of the Veteran's service connection claim, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The duty to assist has been satisfied.  The Veteran's service treatment records, private treatment records, and VA outpatient treatment records have been obtained.  In accordance with the September 2010 Board remand directives, the Veteran's records from the Social Security Administration (SSA) and updated VA outpatient treatment records have been associated with the claims file.  

The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Thus, the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In accordance with the Board's September 2010 remand directive, a VA examination addressing the Veteran's back disability was performed in November 2010.  The Board finds that the VA examination is adequate for the purpose of making a decision on the claim.  In this regard, the examiner reviewed the claims file and medical history, conducted an examination of the Veteran, recorded the clinical findings, and provided an explanation for the opinion stated.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Thus, there is sufficient information for the Board to make a fully informed decision on the claims.  See id.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  

As noted above, the Veteran testified at a hearing before the Board in June 2010.  Under 38 C.F.R. § 3.103(c)(2) (2013), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.  
Importantly, the Court observed that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c).  See id. at 498.  Citing Sanders, 556 U.S. at 407, 410, the Court noted in this regard that the rule of prejudicial error requires a case-by-case determination as to whether the error in question was harmless.  Id.  Thus, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the "clarity and completeness of the hearing record was intact" and the purpose of section 3.103(c)(2) fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA examination, and there was no indication that the appellant had any additional information to submit.  

Here, the outstanding issue is whether the Veteran's current back disability is related to his military service.  Although the hearing officer did not explicitly identify this issue for the Veteran, the Veteran had an opportunity to describe his symptoms and the alleged incident causing such disability at the hearing.  Moreover, any deficiencies in the hearing under section 3.103(c)(2) were not prejudicial.  Specifically, VA has otherwise developed the claim, including obtaining records on the Veteran's behalf and providing a VA examination which addresses the outstanding issue in this case, namely the etiology of the Veteran's back disability, as discussed above with regard to VA's duty to assist under the VCAA.  Furthermore, the Veteran did not raise any new issues pertaining to his claim at the hearings, and there is no indication of any outstanding evidence that may have been overlooked.  See id. at 499.  

Thus, given the development undertaken by VA with respect to this claim, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and the purpose of section 3.103(c)(2) to develop the record has been fulfilled.  Id. at 498-99.  Accordingly, the Veteran's right to a Board hearing has been satisfied and no prejudicial error exists with regard to the hearing officer's duties under section 3.103(c)(2).  See id.; see also Sanders, 556 U.S. at 407, 410.  

In sum, VA's duty to notify and assist has been satisfied, the Veteran has had ample opportunity to participate in the development of his claims, and there is no indication of any prejudicial error.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  Further, as shown in the above discussion, there has been substantial compliance with all of the Board's remand directives pertaining to the claims currently on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Decision

The Veteran seeks service connection for his back disability, which he relates to injuries during his military service.  At the June 2010 Board hearing, the Veteran testified that he fell in a ditch during basic training, causing injury to his back.  On another occasion while performing drills, the Veteran stated that he jumped hard and landed on his back, which caused damage to his lower back and disc area.  See the Board hearing transcript, p. 3.  He further added that he has endured back pain since his military service.  The Veteran contends that service connection is warranted for his back disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1333 (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Id.  

However, claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b).  See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases").  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain in a claim for arthritis or abnormal heart action in a claim for heart disease) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service under subsection 3.303(b) is a distinct and lesser evidentiary burden than the nexus element of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Walker, 708 F.3d at 1338-1339.  Thus, showing a continuity of symptomatology after service is an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation."  Id. at 1338; see also id. at 1336 (observing that section 3.303(b) provides a "second route by which a veteran can establish service connection for a chronic disease").  A continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. at 1338.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the more relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimed disability is not one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "the 'nexus' requirement of the three-element test" must be satisfied in order to establish entitlement to service connection benefits.  Id.  For example, the Federal Circuit held in Walker that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as it found that the claimant's hearing loss was not among the chronic diseases listed in section 3.309(a)).  Id. at 1336-37, 1340.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Service treatment records reflect no complaints, treatment, or diagnoses of a back disability.  Prior to discharge from service, clinical evaluation of the Veteran's spine was normal, as reflected on the January 1982 report of medical examination.  Additionally, the Veteran denied having recurrent back pain; swollen or painful joints; broken bones; arthritis, rheumatism, or bursitis; or a bone, joint, or other deformity on his January 1982 report of medical history.  

After discharge from service, post service treatment records note continuing complaints and treatment for a back disability.  In July 2005 VA outpatient treatment notes, the Veteran reported to his local VA outpatient treatment facility with ongoing back pain for two weeks.  The Veteran was prescribed medication.  In an August 2009 VA outpatient treatment noted, the Veteran stated that he had back pain for approximately 15 years and on another occasion in August 2009, he indicated that he has endured back problems before his military service.  He was assessed with exacerbation of chronic back pain.  The Veteran returned to his local VA outpatient treatment facility in October 2009 for ongoing back pain.  He complained of lower left back pain for approximately two weeks after digging a post out of the ground and pulling on it to remove it from the ground.  The Veteran stated that he felt like he strained his back afterwards.  MRI testing conducted in November 2009 revealed estimated severe central spinal stenosis at L4-L5 and estimated moderately severe central spinal stenosis at L3-L4.  

Back complaints continued in January 2010 when the Veteran visited his local VA treatment facility.  It was noted that the Veteran had chronic low back pain with radiation to the left leg and has endured such pain for approximately four years.  The next day at his local VA treatment facility, the Veteran indicated that his low back pain has gone on for the past 15 years after a lifting injury.  In February 2010, the Veteran continued with his back complaints and was diagnosed with lumbar stenosis and with mechanical low back pain in May 2010.  

In November 2010, the Veteran was afforded VA examination to determine the etiology of his claimed back disability.  The Veteran reported injuring his back in 1980 after jumping across a ditch, falling, and landing on this right side.  He admitted to not having any treatment for his back eight to ten years after discharge from service, but the low back pain returned when he began his treatment at VA.  After review of the claims file and physical examination testing, the VA examiner diagnosed the Veteran with lumbar spinal stenosis, and lumbar degenerative disc disease.  The VA examiner concluded that the Veteran's low back pain is "less likely as not" caused by or a result of the Veteran's in-service incident of jumping over a ditching and falling into it.  The examiner explained that there is no objective evidence of a spinal injury or trauma prior to release from service.  She further added that the Veteran did not seek any medical care until approximately 2007.  The examiner concluded that the aging process, obesity, lack of exercise, poor diet habits and medications all contribute to the etiology of his chronic low back pain.  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's back disability is not related to service.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between the Veteran's military service and his current lumbar spine disability are the Veteran's own assertions. 

Specifically, with regards to the Veteran's back disability, the Board acknowledges his assertion that he has experienced back pain ever since the in-service incidents.  However, the November 2010 VA medical opinion far outweighs the Veteran's lay reports of etiology and continuing back symptoms since service.  There is no other medical evidence to the contrary suggesting that the Veteran's current back disabilities, namely lumbar spinal stenosis, and lumbar degenerative disc disease, are attributable to his military service.  Although the Veteran asserts that he has experienced back pain ever since the in-service incidents during active service, this assertion is not credible in light of its inconsistency with the more probative evidence of record.  As noted above, the service treatment records are negative for back pain or pathology of the lumbosacral spine.  In this regard, the evidence shows that the Veteran did not report back pain at the time of the reported in-service incidents.  In fact, there is no mention of back until approximately 2005.  

The Court has held that silence in the service treatment records can constitute "contradictory" evidence weighing against the credibility of a claimant's testimony.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring).  In order to infer from this silence that a claimed disability did not manifest during active service, the Board must find that the service treatment records are complete "in relevant part," and that the claimed "injury, disease, or related symptoms would ordinarily have been recorded had they occurred."  Id. (citing Fed.R.Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded)).  The Court noted that in making this determination, the Board may be required to consider the limits of its own competence on medical issues.  Id.; see also Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  For example, in Kahana, the Court held that the Board could not make an independent determination that an injury to the anterior cruciate ligament (ACL) would have been documented in the service treatment records without supporting medical evidence.  See id. at 434 (majority opinion).  

In this case, it is within the province of the Board to find it highly implausible that the Veteran's back pain has been present ever since active service when he did not report lumbosacral spine pain at the time following the incident or at separation, notwithstanding the treatment records amply documenting other medical complaints, including orthopedic symptoms, as discussed above.  Moreover, the November 2010 VA opinion was partly based on the fact that the Veteran's service treatment records were silent for back pain.  Thus, the November 2010 VA opinion, which was rendered by a medical doctor, provides supporting independent medical evidence for the Board's conclusion that neck pain would ordinarily have been documented in the service treatment records had it been present.  

Accordingly, given the inconsistency between the Veteran's report of ongoing or intermittent back pain ever since active service and the contemporaneous evidence of record, the Board does not find it credible that the Veteran's back pain has been present ever since the claimed incidents during active service, or that pathology of the back and neck manifested at that time.  See Caluza, 7 Vet. App. at 511.  

Thus, the credible and probative evidence of record in the form of contemporaneous treatment records weighs against a finding either of chronicity during active service or a continuity of neck pain symptoms following active service.  See 38 C.F.R. § 3.303(b).  Rather, it shows that the Veteran's pathology of the lumbosacral spine did not manifest until around 2005 and that it resulted from appropriate age-related degeneration, obesity, lack of exercise, poor diet habits, and medication.  Consequently, service connection for the Veteran's lumbosacral spine disability cannot be awarded on the basis of a chronicity in service or a continuity of symptoms thereafter under 38 C.F.R. § 3.303(b) for chronic disabilities.  

In this case, the preponderance of the competent and probative evidence weighs against a relationship to service.  Specifically, the November 2010 VA examination report constitutes highly probative evidence that the Veteran's lumbar spinal stenosis and degenerative disc disease are not related to active service but rather to natural age-related disc degeneration.  This opinion was rendered by a medical professional who considered the Veteran's medical history and is supported by thorough explanations which are consistent with the credible evidence of record.  Further weighing specifically against the Veteran's back disability claim is the amount of time that has elapsed between active service and the initial onset of neck pain, which occurred several years after the Veteran's period of active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service). 

As such, after weighing and balancing all the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's back disability had its onset during active service, or is related to any in-service disease or injury.  Accordingly, the Board finds that the criteria for service connection for a back disability are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  


ORDER

Entitlement to service connection for a back disability is denied.  


REMAND

In September 2010, the Board directed that a medical examination be scheduled in order to obtain the nature and etiology of the Veteran's bilateral shoulder disability.  However the remand directives have not been adequately completed and the matter is remanded once again.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral shoulder disability, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his bilateral shoulder disability is related to his service in the military, to include his claimed in-service injury.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records. 

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinion requested, it must be returned to the providing examiner for corrective action.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudciate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


